Exhibit 10.1

 

 

 

COMMON STOCK SUBSCRIPTION AGREEMENT

by and among

EXTRACTION OIL & GAS, INC.

and

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

 





--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

 

 

 

Section 1.1

Definitions


1 

 

 

 

 

ARTICLE II

 

 

 

 

 

AGREEMENT TO SELL AND PURCHASE

 

 

 

 

Section 2.1

Sale and Purchase


4 

Section 2.2

Closing


4 

Section 2.3

Each Purchaser’s Conditions


4 

Section 2.4

Company’s Conditions


5 

Section 2.5

Deliveries by the Company


5 

Section 2.6

Purchaser Deliveries


6 

Section 2.7

Independent Nature of Purchasers’ Obligations and Rights


6 

 

 

 

 

ARTICLE III

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

 

 

Section 3.1

Existence


7 

Section 3.2

Capitalization


7 

Section 3.3

Subsidiaries


7 

Section 3.4

No Conflict


8 

Section 3.5

Authority


8 

Section 3.6

Approvals


8 

Section 3.7

Compliance with Laws


8 

Section 3.8

Periodic Reports


9 

Section 3.9

Internal Accounting Controls


9 

Section 3.10

Litigation


10 

Section 3.11

No Material Adverse Effect


10 

Section 3.12

Certain Fees


10 

Section 3.13

No Side Agreements


10 

Section 3.14

No General Solicitation; No Advertising


10 

Section 3.15

No Registration Required


11 

Section 3.16

No Integration


11 

Section 3.17

Investment Company Status


11 

Section 3.18

Foreign Corrupt Practices Act, OFAC and AML.


11 

 

 

 

 

ARTICLE IV

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

 

 

 

Section 4.1

Existence


12 

Section 4.2

Authorization, Enforceability


12 

Section 4.3

No Breach


12 

Section 4.4

Certain Fees


12 

 





i

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Section 4.5

No Side Agreements


12 

Section 4.6

Investment


13 

Section 4.7

Nature of Purchaser.


13 

Section 4.8

Restricted Securities


13 

Section 4.9

Reliance Upon such Purchaser’s Representations and Warranties


14 

Section 4.10

Short Selling


14 

Section 4.11

Legend; Restrictive Notation


14 

Section 4.12

Ownership of Securities


14 

Section 4.13

Company Information


14 

Section 4.14

Placement Agent Reliance


15 

 

 

 

 

ARTICLE V

 

 

 

 

 

COVENANTS

 

 

 

 

Section 5.1

Taking of Necessary Action


15 

Section 5.2

Non-Public Information


15 

 

 

 

 

ARTICLE VI

 

 

 

 

 

INDEMNIFICATION

 

 

 

 

Section 6.1

Indemnification by the Company


16 

Section 6.2

Indemnification by Purchasers


16 

Section 6.3

Indemnification Procedure


16 

 

 

 

 

ARTICLE VII

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

Section 7.1

Interpretation and Survival of Provisions


17 

Section 7.2

Survival of Provisions


17 

Section 7.3

No Waiver; Modifications in Writing.


18 

Section 7.4

Binding Effect; Assignment.


18 

Section 7.5

Confidentiality


18 

Section 7.6

Communications


18 

Section 7.7

Removal of Legend


19 

Section 7.8

Entire Agreement


20 

Section 7.9

Governing Law


20 

Section 7.10

Execution in Counterparts


20 

Section 7.11

Termination.


21 

Section 7.12

Recapitalization, Exchanges, Etc


21 

Schedule A —

List of Purchasers and Commitment Amounts

 

Schedule B —

Notice and Contact Information

 

Schedule C —

Subsidiaries

 

 

 

 

Exhibit A —

Form of Opinion of Vinson & Elkins L.L.P.

 

 

 



ii

--------------------------------------------------------------------------------

 

 

 

COMMON STOCK SUBSCRIPTION AGREEMENT

 

This COMMON STOCK SUBSCRIPTION AGREEMENT, dated as of December 12, 2016 (this
“Agreement”), is by and among EXTRACTION OIL & GAS, INC., a Delaware corporation
(the “Company”), and each of the purchasers listed on Schedule A hereof (each a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, the Company desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Company, certain shares of the Company’s
common stock, par value $0.01 per share (the “Common Shares”) in accordance with
the provisions of this Agreement; and

 

WHEREAS, the Company and the Purchasers will enter into a registration rights
agreement (the “Registration Rights Agreement”), pursuant to which the Company
will provide the Purchasers with certain registration rights with respect to the
Common Shares acquired pursuant hereto.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and each of the Purchasers, severally
and not jointly, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1      Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Common Stock” has the meaning specified in Section 3.2.

 

“Closing” has the meaning specified in Section 2.2.

 

“Closing Date” has the meaning specified in Section 2.2.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Company” has the meaning set forth in the introductory paragraph.

 

“Company Financial Statements” has the meaning specified in Section 3.9.

 

 



 

--------------------------------------------------------------------------------

 

 

 

“Company Options” means options to purchase shares of the Company’s Common Stock
granted pursuant to the Company Stock Plan.

 

“Company Restricted Stock” means shares of the Company’s Common Stock (including
performance-based vesting) subject to vesting and granted pursuant to the
Company Stock Plan.

 

“Company RSU” means any restricted stock unit (including performance-based
restricted stock units) with respect to the Company’s Common Stock granted
pursuant to the Company Stock Plan.

 

“Common Share Price” means $18.25.

 

“Common Shares” has the meaning specified in the recitals.

 

“Company SEC Documents” has the meaning specified in Section 3.8.

 

“Company Stock Plan” means the Company’s 2016 Long Term Incentive Plan.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“GAAP” has the meaning specified in Section 3.9.

 

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Company mean a Governmental Authority
having jurisdiction over the Company, its Subsidiaries or any of their
respective Properties.

 

“Indemnified Party” has the meaning specified in Section 6.3.

 

“Indemnifying Party” has the meaning specified in Section 6.3.

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any Property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or





2

--------------------------------------------------------------------------------

 

 

other arrangement pursuant to which title to the Property has been retained by
or vested in some other Person in a transaction intended to create a financing.

 

“Material Adverse Effect”  has the meaning specified in Section 3.1.

 

“NASDAQ” means the NASDAQ Stock Capital Market LLC.

 

“Operative Documents” means, collectively, this Agreement and the Registration
Rights Agreement, and any amendments, supplements, continuations or
modifications thereto.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

 

“Placement Agent Engagement Letter” means that certain Placement Agent
Engagement Letter dated December 6, 2016 between the Company and the Placement
Agents.

 

“Placement Agents” means Credit Suisse Securities (USA) LLC, Barclays Capital
Inc., Goldman, Sachs & Co. and the other placement agents listed on Schedule I
to the Placement Agent Engagement Letter.

 

“Preferred Stock” has the meaning specified in Section 3.2.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Purchase Price” means, with respect to a particular Purchaser, the amount set
forth opposite such Purchaser’s name under the column titled “Purchase Price”
set forth on Schedule A hereto.

 

“Purchased Shares” means, with respect to a particular Purchaser, the number of
Common Shares equal to the aggregate Purchase Price set forth opposite such
Purchaser’s name under the column titled “Purchase Price” set forth on Schedule
A hereto divided by the Common Share Price.

 

“Purchaser” and “Purchasers” have the meanings set forth in the introductory
paragraph.

 

“Purchaser Related Parties” has the meaning specified in Section 6.1.

 

“Registration Rights Agreement” has the meaning set forth in the recitals
hereto.

 

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers,
investment advisers and other representatives of such Person.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.





3

--------------------------------------------------------------------------------

 

 

“Short Sales” means, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

 

“Subsidiary” has the meaning set forth in Rule 405 of the rules and regulations
promulgated under the Securities Act.

 

ARTICLE II

 

AGREEMENT TO SELL AND PURCHASE

 

Section 2.1      Sale and Purchase. Subject to the terms and conditions hereof,
the Company hereby agrees to issue and sell to each Purchaser and each Purchaser
hereby agrees, severally and not jointly, to purchase from the Company, its
respective Purchased Shares, and each Purchaser agrees, severally and not
jointly, to pay the Company the Common Share Price for each Purchased Share.

 

Section 2.2      Closing. Pursuant to the terms of this Agreement, the
consummation of the purchase and sale of the Purchased Shares hereunder (the
“Closing”) shall take place at the offices of Vinson & Elkins L.L.P., 1001
Fannin, Suite 2500, Houston, Texas 77002 at 9:00 a.m. (Central Time) on December
15, 2016, or at such other time as the Company and Purchasers representing a
majority of the aggregate Purchase Prices determine (the date of such closing,
the “Closing Date”). The parties agree that the Closing may occur via delivery
of facsimiles or photocopies of the Operative Documents and the closing
deliverables contemplated hereby and thereby. Unless otherwise provided herein,
all proceedings to be taken and all documents to be executed and delivered by
all parties at the Closing will be deemed to have been taken and executed
simultaneously, and no proceedings will be deemed to have been taken nor
documents executed or delivered until all have been taken.

 

Section 2.3      Each Purchaser’s Conditions. The obligation of each Purchaser
to consummate the purchase of its Purchased Shares shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing with respect to its Purchased Shares, in whole or in part, to the
extent permitted by applicable Law):

 

(a)         the Company shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Company on or prior to the Closing Date;

 

(b)         (i) the representations and warranties of the Company (A) set forth
in Sections 3.1,  3.2 and 3.5 and (B) contained in this Agreement that are
qualified by materiality or a Material Adverse Effect shall be true and correct
when made and as of the Closing Date and (ii) all other representations and
warranties of the Company shall be true and correct in all material respects
when made and as of the Closing Date, in each case as though made at and as





4

--------------------------------------------------------------------------------

 

 

of the Closing Date (except that representations and warranties made as of a
specific date shall be required to be true and correct as of such date only);

 

(c)         the NASDAQ shall have authorized, upon official notice of issuance,
the listing of the Purchased Shares;

 

(d)         no notice of delisting from the NASDAQ shall have been received by
the Company with respect to the Common Stock; and

 

(e)         the Company shall have delivered, or caused to be delivered, to such
Purchaser at the Closing, the Company’s closing deliveries described in Section
2.5.

 

Section 2.4         Company’s Conditions. The obligation of the Company to
consummate the issuance and sale of the Purchased Shares to each Purchaser shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to such Purchaser (any or all of which may be
waived by the Company in writing, in whole or in part, to the extent permitted
by applicable Law):

 

(a)         the representations and warranties of such Purchaser contained in
this Agreement that are qualified by materiality shall be true and correct when
made and as of the Closing Date and all other representations and warranties of
such Purchaser shall be true and correct in all material respects as of the
Closing Date (except that representations of such Purchaser made as of a
specific date shall be required to be true and correct as of such date only);

 

(b)         such Purchaser shall have performed and complied with the covenants
and agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date; and

 

(c)         such Purchaser shall have delivered, or caused to be delivered, to
the Company at the Closing such Purchaser’s closing deliveries described in
Section 2.6.

 

Section 2.5          Deliveries by the Company. Upon the terms and subject to
the conditions of this Agreement, at the Closing, the Company will deliver (or
cause to be delivered) the following:

 

(a)         at the option of each Purchaser (which such option is exercisable by
notice to the Partnership at least two (2) days prior to the Closing Date),
either (i) evidence of issuance of a certificate evidencing the Purchased Shares
or the Purchased Shares credited to book-entry accounts maintained by the
Company’s transfer agent, or (ii) physical certificates (the “Certificates”)
representing the Purchased Shares purchased by such Purchaser, duly executed on
behalf of the Company and registered in the name of such Purchaser (or its
nominee) and delivered to the address specified by such Purchaser, in each case
bearing the legend or restrictive notation set forth in Section 4.11, free and
clear of any Liens, other than transfer restrictions under applicable federal
and state securities laws;

 

(b)         a certificate of the Secretary of State of the State of Delaware,
dated a recent date, to the effect that the Company is in good standing;





5

--------------------------------------------------------------------------------

 

 

(c)         a cross receipt executed by the Company and delivered to such
Purchaser certifying that it has received the Purchase Price from such Purchaser
as of the Closing Date;

 

(d)         the Registration Rights Agreement with respect to the Purchased
Shares, which shall have been duly executed by the Company;

 

(e)         an opinion addressed to the Purchasers from Vinson & Elkins L.L.P.,
legal counsel to the Company, dated as of the Closing, in the form and substance
attached hereto as Exhibit A; and

 

(f)         a certificate of the Secretary or Assistant Secretary of the
Company, certifying as to (1) the Certificate of Incorporation of the Company
and the Bylaws of the Company, (2) board resolutions authorizing the execution
and delivery of the Operative Documents and the consummation of the transactions
contemplated thereby, including the issuance of the Purchased Shares and (3) the
incumbency of the officers authorized to execute the Operative Documents,
setting forth the name and title and bearing the signatures of such officers.

 

Section 2.6         Purchaser Deliveries. Upon the terms and subject to the
conditions of this Agreement, each Purchaser is delivering (or causing to be
delivered) the following:

 

(a)        the Purchase Price payable by such Purchaser in accordance with
Schedule A, by wire transfer of immediately available funds;

 

(b)        a Form W-9, or W-8-IMY, as applicable, executed by such Purchaser;

 

(c)        the Registration Rights Agreement with respect to the Purchased
Shares, which shall have been duly executed by such Purchaser; and

 

(d)        a cross-receipt executed by such Purchaser and delivered to the
Company certifying that such Purchaser has received the Purchased Shares from
the Company on the Closing Date.

 

Section 2.7        Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Operative Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Operative Document. Nothing contained herein or in any other
Operative Document, and no action taken by any Purchaser pursuant thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Operative Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Operative Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The failure or waiver of performance by any Purchaser does not excuse
performance by any other Purchaser.





6

--------------------------------------------------------------------------------

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Purchaser as follows:

 

Section 3.1          Existence. The Company has been duly incorporated, is
validly existing and in good standing as a corporation under the laws of the
State of Delaware and is duly qualified to do business and in good standing as a
foreign corporation in all other jurisdictions in which its ownership or lease
of property or the conduct of its businesses requires such qualification, except
where the failure to be so qualified or in good standing would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the condition (financial or otherwise), results of operations, properties,
business or prospects of the Company taken as a whole (a “Material Adverse
Effect”). The Company has all power and authority necessary to own or hold its
properties and to conduct the businesses in which it is engaged as described in
the Company SEC Documents. The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed on Schedule C hereto (“Subsidiaries”).

 

Section 3.2        Capitalization. The authorized capital stock of the Company
consists of (i) 50,000,000 shares of preferred stock, par value $0.01 per share
(“Preferred Stock”), and (ii) 900,000,000 shares of common stock, par value
$0.01 per share (“Common Stock”). As of the close of business on December 9,
2016, there were (i) 146,793,564 shares of Common Stock outstanding not counting
shares of Company Restricted Stock, (ii) 185,280 shares of Preferred Stock
outstanding, (iii) no shares of Common Stock subject to outstanding awards of
Company Restricted Stock, (iv) 2,987,500 shares of Common Stock subject to
outstanding awards of Company RSUs, and (v) 4,500,000 shares of Common Stock
subject to outstanding awards of Company Options.

 

Section 3.3        Subsidiaries. Each of the Subsidiaries has been duly
incorporated or formed, as applicable, and is existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, as
applicable, with power and authority (corporate or other) to own its properties
and conduct its business as described in the Company SEC Documents; and each
Subsidiary is duly qualified to do business as a foreign corporation or other
entity in good standing in all other jurisdictions listed on Schedule C hereto
in which its ownership or lease of property or the conduct of its business
requires such qualification, except where the failure to be duly qualified or in
good standing would not, individually or in the aggregate, have a Material
Adverse Effect; all of the issued and outstanding capital stock or limited
liability company interest, as applicable, of each Subsidiary has been duly
authorized and validly issued and, in the case of any such corporation, is fully
paid and nonassessable; and the capital stock or limited liability company
interests, as applicable, of each Subsidiary owned by the Company, directly or
indirectly, is owned free from liens, encumbrances and defects, other than those
arising under the Credit Agreement, dated as of September 24, 2014, by and among
Extraction Oil & Gas Holdings, LLC, as borrower, Wells Fargo Bank, National
Association, as administrative agent, and the lenders party thereto, as
heretofore amended, restated, modified or supplemented, or as otherwise would
not individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.





7

--------------------------------------------------------------------------------

 

 

Section 3.4         No Conflict. The execution, delivery and performance of this
Agreement and the issuance and sale of the Purchased Shares will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, impose any lien, charge or encumbrance upon any property or
assets of the Company or its Subsidiaries, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement, license, lease or other
agreement or instrument to which the Company or its Subsidiaries is a party or
by which the Company or its Subsidiaries is bound or to which any of the
property or assets of the Company or its Subsidiaries is subject, (ii) result in
any violation of the provisions of the charter or by-laws (or similar
organizational documents) of the Company or its Subsidiaries, or (iii) result in
any violation of any statute or any judgment, order, decree, rule or regulation
of any court or governmental agency or body having jurisdiction over the Company
or its Subsidiaries or their properties or assets, except, with respect to
clauses (i) and (iii), conflicts, breaches, defaults or violations that would
not reasonably be expected to have a Material Adverse Effect.

 

Section 3.5        Authority. Each of the Operative Documents has been or will
be validly executed and delivered by the Company and, assuming due
authorization, execution and delivery by each Purchaser or its Affiliate, as
applicable (if either such Purchaser or its Affiliate is a party
thereto),  constitutes, or will constitute, the legal, valid and binding
obligations of the Company enforceable in accordance with its terms, except as
such enforceability may be limited by (A) by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles (whether
considered in a proceeding at law or in equity) relating to enforceability and
(B) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.

 

(b)       The Purchased Shares have been duly authorized and, when the Purchased
Shares have been delivered and paid for in accordance with this Agreement on the
Closing Date, such Purchased Shares will be validly issued, fully paid and
nonassessable, free and clear of all Liens (except for restrictions on transfer
imposed by applicable securities laws and except for liens created by the
Purchasers); the stockholders of the Company have no preemptive rights with
respect to the Purchased Shares; and none of the outstanding shares of capital
stock of the Company have been issued in violation of any preemptive or similar
rights of any security holder.

 

Section 3.6       Approvals. No consent, approval, authorization or order of, or
filing, registration or qualification with any court or governmental agency or
body having jurisdiction over the Company or any of its properties or assets is
required for the consummation of the transactions contemplated by this
Agreement, except for (i) such as have been, or prior to the Closing Date, will
be, obtained or made, (ii) such consents, approvals, authorizations, orders,
filings, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
Purchased Shares, each of which has been obtained and is in full force and
effect and (iii) for such consents that, if not obtained, have not or would not,
in the aggregate reasonably be expected to have a Material Adverse Effect.

 

Section 3.7      Compliance with Laws. Neither the Company nor its Subsidiaries
is (i) in violation of its charter or by-laws (or similar organizational
documents), (ii) in default, and no event has occurred that, with notice or
lapse of time or both, would constitute such a default, in





8

--------------------------------------------------------------------------------

 

 

the due performance or observance of any term, covenant, condition or other
obligation contained in any indenture, mortgage, deed of trust, loan agreement,
license or other agreement or instrument to which it is a party or by which it
is bound or to which any of its properties or assets is subject or (iii) in
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over it or its property or
assets, except in the case of clauses (ii) and (iii), to the extent any such
conflict, breach, violation or default would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 3.8         Periodic Reports. All forms, registration statements,
reports, schedules and statements required to be filed by the Company under the
Exchange Act or the Securities Act (all such documents, including the exhibits
thereto, prior to the date hereof, collectively the  “Company SEC Documents”)
have been filed with the Commission on a timely basis. The Company SEC
Documents, including, without limitation, any audited or unaudited financial
statements and any notes thereto or schedules included therein (the “Company
Financial Statements”), at the time filed (or in the case of registration
statements, solely on the dates of effectiveness) (except to the extent
corrected by a subsequent Company SEC Document) (a) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, (b) complied as to
form in all material respects with the applicable requirements of the Exchange
Act and the Securities Act, as the case may be, (c) complied as to form in all
material respects with applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto, (d) with respect
to the Company Financial Statements, were prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10‑Q of the Commission) and (e) with respect to the Company
Financial Statements, fairly present (subject in the case of unaudited
statements to normal and recurring audit adjustments) in all material respects
the financial condition, results of operations and cash flows of the entities
purported to be shown thereby, at the dates and for the periods indicated.
PricewaterhouseCoopers LLP is an independent registered public accounting firm
with respect to the Company and has not resigned or been dismissed as
independent registered public accountants of the Company as a result of or in
connection with any disagreement with the Company on any matter of accounting
principles or practices, financial statement disclosure or auditing scope or
procedures.

 

Section 3.9        Internal Accounting Controls. There is and has been no
failure on the part of the Company and any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated in connection therewith applicable to the Company. The Company
maintains a system of internal controls, including, but not limited to,
disclosure controls and procedures, internal controls over accounting matters
and financial reporting, an internal audit function and legal and regulatory
compliance controls that are sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. Generally Accepted
Accounting Principles (“GAAP”) and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accounting for assets is
compared with the existing assets at reasonable intervals and appropriate





9

--------------------------------------------------------------------------------

 

 

action is taken with respect to any differences. Except as described or
disclosed in the SEC Documents, since the date of the most recent balance sheet
of the Company and its Subsidiaries reviewed or audited by
PricewaterhouseCoopers LLP, (i) the Company has not been advised of or become
aware of (A) any material weakness in the design or operation of internal
controls that could adversely affect the ability of the Company or its
Subsidiaries to record, process, summarize and report financial data, or any
material weaknesses in internal controls, and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the internal controls of the Company and each of its Subsidiaries; and
(ii) there have been no significant changes in internal controls or in other
factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.

 

Section 3.10         Litigation. Except as described or disclosed in the Company
SEC Documents, there are no legal or governmental proceedings pending to which
the Company or its Subsidiaries is a party or of which any property or assets of
the Company or its Subsidiaries is the subject that would, in the aggregate,
reasonably be expected to have a Material Adverse Effect or would, in the
aggregate, reasonably be expected to have a material adverse effect on the
performance by the Company of the performance of its obligations under this
Agreement or the consummation of any of the transactions contemplated hereby. To
the Company’s knowledge, no such proceedings are threatened or contemplated by
Governmental Authorities or others.

 

Section 3.11         No Material Adverse Effect. Since September 30, 2016, no
event or circumstance has occurred that, individually or in the aggregate, has
had or would reasonably be expected to have a Material Adverse Effect.

 

Section 3.12         Certain Fees. Other than as described in the Placement
Agent Engagement Letter, no fees or commissions are or will be payable by the
Company to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Shares or the consummation of the transaction contemplated
by this Agreement.  The Company agrees that it will indemnify and hold harmless
the Purchaser from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
the Company in connection with the sale of the Purchased Shares or the
consummation of the transactions contemplated by this Agreement.

 

Section 3.13         No Side Agreements. There are no agreements by, among or
between the Company or any of its Affiliates, on the one hand, and any Purchaser
or any of their Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Operative Documents nor promises or
inducements for future transactions between or among any of such parties.

 

Section 3.14        No General Solicitation; No Advertising. The Company has not
solicited offers for, or offered or sold, and will not solicit offers for, or
offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act





10

--------------------------------------------------------------------------------

 

 

Section 3.15         No Registration Required. Assuming the accuracy of the
representations and warranties of each Purchaser contained in Article IV, the
issuance and sale of the Purchased Shares pursuant to this Agreement is exempt
from registration requirements of the Securities Act, and neither the Company
nor, to the knowledge of the Company, any authorized Representative acting on
its behalf has taken or will take any action hereafter that would cause the loss
of such exemption.

 

Section 3.16         No Integration. Neither the Company nor any of its
Affiliates have, directly or indirectly through any agent, sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
“security” (as defined in the Securities Act of 1933, as amended) that is or
will be integrated with the sale of the Purchased Shares in a manner that would
require registration under the Securities Act.

 

Section 3.17         Investment Company Status. The Company is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 3.18         Foreign Corrupt Practices Act, OFAC and AML.  

 

(a)         None of the Company or any of its Subsidiaries, nor, to the
knowledge of the Company, any of their directors, officers, agents or employees,
has in the past five (5) years (i) violated or is in violation of any provision
of the United States Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”), or similar law of a jurisdiction in which the Company or any of its
Subsidiaries conduct their business and to which they are lawfully subject or
(ii) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment. No part of the proceeds from the issuance and sale of
the Purchased Shares pursuant to this Agreement will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of any provision of the
FCPA.

 

(b)         Neither the Company nor any of its Subsidiaries, nor, to the
knowledge of the Company, any director, officer, agent, employee or Affiliate of
the Company or any of its Subsidiaries, is currently subject to any
comprehensive U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”), and the Company will not
knowingly directly or indirectly use the proceeds from the issuance and sale of
the Purchased Shares pursuant to this Agreement or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

 

(c)         The Company is in compliance in all material respects with the
provisions of the USA PATRIOT Act.  On or prior to the Closing Date, the Company
has provided to the Purchasers all information related to the Company (including
names, addresses and tax identification numbers (if applicable)) reasonably
requested in writing by the Purchasers not less than ten (10) Business Days
prior to the Closing Date and mutually agreed to be required under “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, to be obtained by the Purchasers.





11

--------------------------------------------------------------------------------

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company that:

 

Section 4.1         Existence. Such Purchaser is duly organized and validly
existing and in good standing under the Laws of its jurisdiction of
organization, with all requisite power and authority to own, lease, use and
operate its Properties and to conduct its business as currently conducted.

 

Section 4.2         Authorization, Enforceability. Such Purchaser has all
necessary corporate, limited liability company or partnership power and
authority to execute, deliver and perform its obligations under this Agreement
and the Registration Rights Agreement and to consummate the transactions
contemplated thereby, and the execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement has been duly
authorized by all necessary action on the part of such Purchaser; and this
Agreement and the Registration Rights Agreement constitute the legal, valid and
binding obligations of such Purchaser, enforceable in accordance with their
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar laws affecting creditors’ rights generally or by
general principles of equity, including principles of commercial reasonableness,
fair dealing and good faith.

 

Section 4.3         No Breach. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by such Purchaser and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (a) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any material
agreement to which such Purchaser is a party or by which such Purchaser is bound
or to which any of the property or assets of such Purchaser is subject,
(b) conflict with or result in any violation of the provisions of the
organizational documents of such Purchaser, or (c) violate any statute, order,
rule or regulation of any court or governmental agency or body having
jurisdiction over such Purchaser or the property or assets of such Purchaser,
except in the cases of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by this Agreement and the Registration Rights Agreement.

 

Section 4.4         Certain Fees. No fees or commissions are or will be payable
by such Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Shares or the consummation of the transaction
contemplated by this Agreement.

 

Section 4.5         No Side Agreements. There are no other agreements by, among
or between such Purchaser and any of its Affiliates, on the one hand, and the
Company or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Operative Documents nor promises
or inducements for future transactions between or among any of such parties.





12

--------------------------------------------------------------------------------

 

 

Section 4.6         Investment. The Purchased Shares are being acquired for such
Purchaser’s own account, the account of its Affiliates, or the accounts of
clients for whom such Purchaser exercises discretionary investment authority
(all of whom such Purchaser hereby represents and warrants are “accredited
investors” within the meaning of Rule 501(a) of Regulation D promulgated by the
Commission pursuant to the Securities Act), not as a nominee or agent, and with
no present intention of distributing the Purchased Shares or any part thereof,
and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities laws of the United States or any state, without
prejudice, however, to such Purchaser’s right at all times to sell or otherwise
dispose of all or any part of the Purchased Shares under a registration
statement under the Securities Act and applicable state securities laws or under
an exemption from such registration available thereunder (including, without
limitation, if available, Rule 144 promulgated thereunder). If such Purchaser
should in the future decide to dispose of any of the Purchased Shares, the
Purchaser understands and agrees (a) that it may do so only in compliance with
the Securities Act and applicable state securities law, as then in effect,
including a sale contemplated by any registration statement pursuant to which
such securities are being offered, or pursuant to an exemption from the
Securities Act, and (b) that stop-transfer instructions to that effect will be
in effect with respect to such securities.

 

Section 4.7         Nature of Purchaser.

 

(a)         Such Purchaser represents and warrants to the Company that, (i) it
is an “accredited investor” within the meaning of Rule 501 of Regulation D
promulgated by the Commission pursuant to the Securities Act and (ii) by reason
of its business and financial experience it has such knowledge, sophistication
and experience in making similar investments and in business and financial
matters generally so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Shares, is able to bear the economic
risk of such investment and, at the present time, would be able to afford a
complete loss of such investment.

 

(b)         Such Purchaser or its Representatives have been furnished with
materials relating to the business, finances and operations of the Company and
relating to the offer and sale of the Purchased Shares that have been requested
by such Purchaser. Such Purchaser or its Representatives has been afforded the
opportunity to ask questions of the Company or its Representatives. Neither such
inquiries nor any other due diligence investigations conducted at any time by
such Purchaser or its Representatives shall modify, amend or affect such
Purchaser’s right (i) to rely on the Company’s representations and warranties
contained in Article III above or (ii) to indemnification or any other remedy
based on, or with respect to the accuracy or inaccuracy of, or compliance with,
the representations, warranties, covenants and agreements in this Agreement.
Such Purchaser understands and acknowledges that its purchase of the Purchased
Shares involves a high degree of risk and uncertainty. Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its investment in the Purchased
Shares.

 

Section 4.8         Restricted Securities. Such Purchaser understands that the
Purchased Shares are characterized as “restricted securities” under the federal
securities Laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and





13

--------------------------------------------------------------------------------

 

 

that under such Laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. In this connection, such Purchaser represents that it is
knowledgeable with respect to Rule 144 of the Commission promulgated under the
Securities Act.

 

Section 4.9         Reliance Upon such Purchaser’s Representations and
Warranties. Such Purchaser understands and acknowledges that the Purchased
Shares are being offered and sold in reliance on a transactional exemption from
the registration requirements of federal and state securities laws, and that the
Company is relying in part upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth in this Agreement in (i) concluding that the issuance and sale of the
Purchased Shares is a “private offering” and, as such, is exempt from the
registration requirements of the Securities Act and (ii) determining the
applicability of such exemptions and the suitability of such Purchaser to
purchase the Purchased Shares.

 

Section 4.10         Short Selling. Such Purchaser has not engaged in any Short
Sales involving Common Shares owned by it between the time it first began
discussions with the Company about the transaction contemplated by this
Agreement and the date of execution of this Agreement.

 

Section 4.11         Legend; Restrictive Notation. Such Purchaser understands
that the certificates evidencing the Purchased Shares or the book-entry account
maintained by the transfer agent evidencing ownership of the Purchased Shares,
as applicable, will bear the following legend or restrictive notation:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
THEREUNDER AND, IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
SOLD PURSUANT TO RULE 144 UNDER SUCH ACT OR THE ISSUER HAS RECEIVED
DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER SUCH ACT.”

 

Section 4.12         Ownership of Securities. Other than as previously disclosed
in writing to the Company, such Purchaser and its Affiliates do not, as of the
date hereof, own five percent or more of the Company’s issued and outstanding
capital stock.

 

Section 4.13         Company Information. Such Purchaser acknowledges and agrees
that the Company has provided or made available to such Purchaser (through
EDGAR, the Company’s website or otherwise) all Company SEC Documents, as well as
all press releases or investor presentations issued by the Company through the
date of this Agreement that are included in a filing by the Company on Form 8-K
or clearly posted on the Company’s website.





14

--------------------------------------------------------------------------------

 

 

Section 4.14         Placement Agent Reliance. Such Purchaser agrees that the
Placement Agents may rely upon the representations and warranties made by such
Purchaser to the Company in Sections 4.6, 4.7 and 4.9 of this Agreement.

 

ARTICLE V

 

COVENANTS

 

Section 5.1         Taking of Necessary Action. Each of the parties hereto shall
use its commercially reasonable efforts promptly to take or cause to be taken
all action and promptly to do or cause to be done all things necessary, proper
or advisable under applicable Law and regulations to consummate and make
effective the transactions between the Company and the Purchasers contemplated
by this Agreement related specifically to the acquisition of the Purchased
Shares. Without limiting the foregoing, each of the Company and each Purchaser
shall use its commercially reasonable efforts to make all filings and obtain all
consents of Governmental Authorities that may be necessary or, in the reasonable
opinion of the other parties, as the case may be, advisable for the consummation
of the transactions contemplated by the Operative Documents. Each Purchaser
acknowledges its obligations under applicable state and federal securities laws,
rules and regulations and the rules and regulations of the NASDAQ. The Company
shall promptly and accurately respond, and shall use its commercially reasonable
efforts to cause its transfer agent to respond, to reasonable requests for
information (which is otherwise not publicly available) made by a Purchaser or
its auditors relating to the actual holdings of such Purchaser or its accounts;
provided that, the Company shall not be obligated to provide any such
information that could reasonably result in a violation of applicable law or
conflict with the Company’s insider trading policy or a confidentiality
obligation of the Company.

 

Section 5.2         Non-Public Information. On or before 9:00 a.m., New York
local time, on the Business Day immediately following the date hereof, the
Company shall issue a press release (the “Press Release”) announcing the entry
into this Agreement and describing the terms of the transactions contemplated by
the Operative Documents and any other material, nonpublic information that the
Company may have provided any Purchaser at any time prior to the issuance of the
Press Release. On or before the fourth Business Day following the date hereof,
the Company shall file a Current Report on Form 8-K with the Commission
describing the terms of the transactions contemplated by the Operative
Documents, and including as an exhibit to such Current Report on Form 8-K the
Operative Documents, in the form required by the Exchange Act.

 

Section 5.3         Most Favored Nation. On or prior to the date hereof and
during the 90-day period immediately following the date hereof, other than as
disclosed in the Company SEC Documents, the Company has not and will not offer
to sell any Common Shares for cash in any unregistered offering on terms,
including price, that are more favorable to the purchaser of such Common Shares
than the terms, including price, on which the Purchasers will purchase the
Purchased Shares pursuant hereto.

 





15

--------------------------------------------------------------------------------

 

 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1         Indemnification by the Company. The Company agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Company contained herein, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of such representations or warranties to the extent applicable; and
provided further, that no Purchaser Related Party shall be entitled to recover
special, consequential or punitive damages under this Section 6.1.

 

Section 6.2         Indemnification Procedure. Promptly after any Purchaser
Related Party (hereinafter, the “Indemnified Party”) has received notice of any
indemnifiable claim hereunder, or the commencement of any action, suit or
proceeding by a third person, which the Indemnified Party believes in good faith
is an indemnifiable claim under this Agreement, the Indemnified Party shall give
the indemnitor hereunder (the “Indemnifying Party”) written notice of such claim
or the commencement of such action, suit or proceeding, but failure to so notify
the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has failed to assume the defense or employ counsel reasonably acceptable
to the Indemnified Party or (B) if the defendants in any such action include
both the





16

--------------------------------------------------------------------------------

 

 

Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from or in addition to those available
to the Indemnifying Party or if the interests of the Indemnified Party
reasonably may be deemed to conflict with the interests of the Indemnifying
Party, then the Indemnified Party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the expenses and fees of such separate counsel and
other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party. The remedies provided for in this Section 6 are cumulative
and are not exclusive of any remedies that may be available to a party at law or
in equity or otherwise.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1         Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any party has an obligation under the Operative Documents,
the expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by any Purchaser, such action shall be in such Purchaser’s
sole discretion unless otherwise specified in this Agreement. If any provision
in the Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

 

Section 7.2         Survival of Provisions. The representations, warranties,
covenants and agreements contained in this Agreement shall survive the Closing
for a period of twelve (12) months following the Closing Date regardless of any
investigation made by or on behalf of the Company or any Purchaser. All
indemnification obligations of the Company and the Purchasers pursuant to this
Agreement and the provisions of Article VI shall remain operative and in full
force and effect unless such obligations are expressly terminated in a writing
by the parties, regardless of any purported general termination of this
Agreement.





17

--------------------------------------------------------------------------------

 

 

Section 7.3         No Waiver; Modifications in Writing.

 

(a)         Delay. No failure or delay on the part of any party in exercising
any right, power, or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power, or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power, or remedy. The remedies provided for herein are cumulative and are
not exclusive of any remedies that may be available to a party at law or in
equity or otherwise.

 

(b)         Amendments and Waivers. Except as otherwise provided herein, no
amendment, waiver, consent, modification, or termination of any provision of
this Agreement or any other Operative Document shall be effective unless signed
by each of the parties hereto or thereto affected by such amendment, waiver,
consent, modification, or termination. Any amendment, supplement or modification
of or to any provision of this Agreement or any other Operative Document, any
waiver of any provision of this Agreement or any other Operative Document, and
any consent to any departure by the Company from the terms of any provision of
this Agreement or any other Operative Document shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Company in any case shall entitle the Company to any other or further
notice or demand in similar or other circumstances.

 

Section 7.4         Binding Effect; Assignment.

 

(a)         Binding Effect. This Agreement shall be binding upon the Company,
the Purchasers, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

 

(b)         Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred by such
Purchaser to any Affiliate of such Purchaser without the consent of the Company
by delivery of an agreement to be bound and a revised Schedule A. No portion of
the rights and obligations of any Purchaser under this Agreement may be
transferred by such Purchaser to a non-Affiliate without the written consent of
the Company (which consent shall not be unreasonably withheld by the Company).

 

Section 7.5         Confidentiality. Notwithstanding anything herein to the
contrary, to the extent that any Purchaser has executed or is otherwise bound by
a confidentiality agreement in favor of the Company, such Purchaser shall
continue to be bound by such confidentiality agreement until the earlier of such
time as (i) the public dissemination of the Press Release pursuant to Section
5.2 and (ii) the termination of any such confidentiality agreement by its terms.

 

Section 7.6         Communications. All notices and demands provided for
hereunder shall be in writing and shall be given by registered or certified
mail, return receipt requested, telecopy, air courier guaranteeing overnight
delivery or personal delivery to the following addresses:

 

 

 

(a)

If to any Purchaser:

 

 

 

To the respective address listed on Schedule B hereof

 





18

--------------------------------------------------------------------------------

 

 

 

(b)

If to Extraction Oil & Gas, Inc.:

 

370 17th Street, Suite 5300
Denver, Colorado 80202
Attention: General Counsel
Facsimile: 713.871.0388
Email: echrist@extractionog.com


 

with a copy to:

 

Vinson & Elkins L.L.P.
1001 Fannin Street
Suite 2500
Houston, TX 77002-6760
Attention: Douglas E. McWilliams
Facsimile: 713.615.5725
Email: dmcwilliams@velaw.com


and

 

Vinson & Elkins L.L.P.
1001 Fannin Street
Suite 2500
Houston, TX 77002-6760
Attention: Julian J. Seiguer
Facsimile: 713.615.5862
Email: jseiguer@velaw.com

 

or to such other address as the Company or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; when notice is sent to
the sender that the recipient has read the message, if sent by electronic mail;
upon actual receipt if sent by certified mail, return receipt requested, or
regular mail, if mailed; when receipt acknowledged, if sent via facsimile; and
upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.

 

Section 7.7         Removal of Legend. In connection with a sale of the
Purchased Shares by a Purchaser in reliance on Rule 144, the applicable
Purchaser or its broker shall deliver to the transfer agent and the Company a
broker representation letter providing to the transfer agent and the Company any
information the Company deems necessary to determine that the sale of the
Purchased Shares is made in compliance with Rule 144, including, as may be
appropriate, a certification that the Purchaser is not an Affiliate of the
Company and regarding the length of time the Purchased Shares have been held.
Upon receipt of such representation letter, the Company shall promptly direct
its transfer agent to remove the notation of a restrictive legend in such
Purchaser’s certificates evidencing the Purchased Shares or the book-entry
account maintained by the transfer agent, including the legend referred to in
Section 4.11, and the





19

--------------------------------------------------------------------------------

 

 

Company shall bear all costs associated therewith. After a registration
statement under the Securities Act permitting the public resale of the Purchased
Shares has become effective or any Purchaser or its permitted assigns have held
the Purchased Shares for one year, if the book-entry account of such Purchased
Shares still bears the notation of the restrictive legend referred to in Section
4.11, the Company agrees, upon request of the Purchaser or permitted assignee,
to take all steps necessary to promptly effect the removal of the legend
described in Section 4.11 from the Purchased Shares, and the Company shall bear
all costs associated therewith, regardless of whether the request is made in
connection with a sale or otherwise, so long as such Purchaser or its permitted
assigns provide to the Company any information the Company deems reasonably
necessary to determine that the legend is no longer required under the
Securities Act or applicable state laws, including (if there is no such
registration statement) a certification that the holder is not an Affiliate of
the Company (and a covenant to inform the Company if it should thereafter become
an Affiliate and to consent to the notation of an appropriate restriction) and
regarding the length of time the Purchased Shares have been held.

 

Section 7.8         Entire Agreement. This Agreement, the other Operative
Documents and the other agreements and documents referred to herein are intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or the other Operative Documents with
respect to the rights granted by the Company or any of its Affiliates or any
Purchaser or any of its Affiliates set forth herein or therein. This Agreement,
the other Operative Documents and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings between the
parties with respect to such subject matter.

 

Section 7.9         Governing Law. This Agreement, and all claims or causes of
action (whether in contract or tort) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement), will be construed in accordance with and governed by the laws of the
State of Delaware without regard to principles of conflicts of laws. Any action
against any party relating to the foregoing shall be brought in any federal or
state court of competent jurisdiction located within the State of Delaware, and
the parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of Delaware over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection that they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

Section 7.10         Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.





20

--------------------------------------------------------------------------------

 

 

Section 7.11         Termination.  

 

(a)         Notwithstanding anything herein to the contrary, this Agreement
shall automatically terminate at any time at or prior to the Closing if a
statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction that permanently restrains, permanently
precludes, permanently enjoins or otherwise permanently prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal.

 

(b)         Notwithstanding anything herein to the contrary, this Agreement may
be terminated at any time by any Purchaser (with respect to the obligations of
such Purchaser) or the Company, upon written notice to the other party, if the
Closing shall not have occurred on or before December 30, 2016 (the “Outside
Date”); provided, however, that the right to terminate this Agreement under this
Section 7.11(b) shall not be available to any party whose (i) breach of any
provision of this Agreement, (ii) failure to comply with their obligations under
this Agreement or (iii) actions not taken in good faith, shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur on or
prior to the Outside Date or the failure of a condition in Section 2.3 or
Section 2.4 to be satisfied at such time;

 

(c)         In the event of the termination of this Agreement as provided in
this Section 7.11, (i) this Agreement shall forthwith become null and void and
(ii) there shall be no liability on the part of any party hereto, except as set
forth in Article VI of this Agreement and except with respect to the requirement
to comply with any confidentiality agreement in favor of the Company; provided
that nothing herein shall relieve any party from any liability or obligation
with respect to any willful breach of this Agreement.

 

Section 7.12         Recapitalization, Exchanges, Etc. Affecting the Common
Stock. The provisions of this Agreement shall apply to the full extent set forth
herein with respect to any and all equity interests of the Company or any
successor or assign of the Company (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Common Stock, and shall be appropriately adjusted for
combinations, recapitalizations and the like occurring after the date of this
Agreement and prior to the Closing.

 

[Signature pages follow]

 

 



21

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

 

 

EXTRACTION OIL & GAS, INC.

 

 

 

 

 

 

 

By:

/s/ Russell T. Kelley, Jr.

 

 

Russell T. Kelley, Jr.

 

 

Chief Financial Officer

 





Signature Page to

Common Stock Subscription Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

ZP MASTER UTILITY FUND, LTD.

 

 

 

 

 

 

 

By:

/s/ Stuart J. Zimmer

 

Name:

Stuart J. Zimmer

 

Title:

Director

 

 

 

 

 

P ZIMMER, LTD.

 

 

 

 

 

 

 

By:

/s/ Stuart J. Zimmer

 

Name:

Stuart J. Zimmer

 

Title:

CEO of Investment Manager, Zimmer Partners, LP

 

 

 

 

 

MAGNETAR EQUITY OPPORTUNITIES MASTER FUND LTD

 

 

 

 

 

 

 

By:

Magnetar Financial LLC, its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michale Turro

 

Title:

Chief Compliance Officer

 

 

 

 

 

MTP EQUITY FUND LTD

 

 

 

 

 

 

 

By:

MTP Energy Management LLC, its Investment Adviser

 

By:

Magnetar Financial LLC, its Sole Member

 

 

 

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michale Turro

 

Title:

Chief Compliance Officer

 

 

 

 

 

LUMINUS ENERGY PARTNERS MASTER FUND, LTD.

 

 

 

 

 

 

 

By:

/s/ Jeffery Wade

 

Name:

Jeffery Wade

 

Title:

General Counsel

 





Signature Page to

Common Stock Subscription Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

O’CONNOR GLOBAL FUNDAMENTAL MARKET NEUTRAL LONG/SHORT (LEVERED) MASTER LIMITED

 

 

 

 

 

 

 

By:

UBS O’Connor LLC, its investment advisor

 

 

 

 

By:

/s/ Joseph Workman

 

Name:

Joseph Workman

 

Title:

Deputy General Counsel

 

 

 

 

 

 

 

By:

/s/ Jeff Richmond

 

Name:

Jeff Richmond

 

Title:

Executive Director

 

 

 

 

 

O’CONNOR GLOBAL FUNDAMENTAL MARKET NEUTRAL LONG/SHORT MASTER LIMITED

 

 

 

 

 

 

 

By:

UBS O’Connor LLC, its investment advisor

 

 

 

 

By:

/s/ Joseph Workman

 

Name:

Joseph Workman

 

Title:

Deputy General Counsel

 

 

 

 

 

 

 

By:

/s/ Jeff Richmond

 

Name:

Jeff Richmond

 

Title:

Executive Director

 

 

 

 

 

O’CONNOR GLOBAL MULTI-STRATEGY ALPHA MASTER LIMITED

 

 

 

 

 

 

 

By:

UBS O’Connor LLC, its investment advisor

 

 

 

 

By:

/s/ Joseph Workman

 

Name:

Joseph Workman

 

Title:

Deputy General Counsel

 

 

 

 

 

 

 

By:

/s/ Jeff Richmond

 

Name:

Jeff Richmond

 

Title:

Executive Director

 





Signature Page to

Common Stock Subscription Agreement

--------------------------------------------------------------------------------

 

 

 

 

NINETEEN77 GLOBAL MULTI-STRATEGY ALPHA (LEVERED) MASTER LIMITED

 

 

 

 

 

 

 

By:

UBS O’Connor LLC, its investment advisor

 

 

 

 

By:

/s/ Joseph Workman

 

Name:

Joseph Workman

 

Title:

Deputy General Counsel

 

 

 

 

 

 

 

By:

/s/ Jeff Richmond

 

Name:

Jeff Richmond

 

Title:

Executive Director

 

 

 

 

 

VARIABLE INSURANCE PRODUCTS FUND II: CONTRAFUND PORTFOLIO

 

 

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 

 

FIDELITY PURITAN TRUST: FIDELITY BALANCED FUND

 

 

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 

 

VARIABLE INSURANCE PRODUCTS FUND III: BALANCED PORTFOLIO

 

 

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 





Signature Page to

Common Stock Subscription Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

FIDELITY ADVISOR SERIES I: FIDELITY ADVISOR BALANCED FUND

 

 

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 

 

FIDELITY U.S. SMALL/MID CAP CORE INSTITUTIONAL TRUST, BY ITS MANAGER FIDELITY
INVESTMENTS CANADA ULC

 

 

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 

 

FIDELITY U.S. SMALL/MID CAP EQUITY INVESTMENT TRUST, BY ITS MANAGER FIDELITY
INVESTMENTS CANADA ULC

 

 

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 

 

FIAM SMALL-MID CAP CORE COMMINGLED POOL

 

 

 

 

 

 

 

By: Fidelity Institutional Asset Management Trust Company as Trustee

 

 

 

 

 

By:

/s/ Dana Rancourt

 

Name:

Dana Rancourt

 

Title:

Director

 

 

 

 

 

FIAM SMALL-MID CAP CORE II COMMINGLED POOL

 

 

 

 

 

 

 

By:

Fidelity Institutional Asset Management Trust Company as Trustee

 

 

 

 

 

 

 

By:

/s/ Dana Rancourt

 

Name:

Dana Rancourt

 

Title:

Director

 





Signature Page to

Common Stock Subscription Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

FIAM SMALL/MID CAP CORE FUND, L.P.

 

 

 

 

 

 

 

By: FIAM LLC as Investment Manager

 

 

 

 

 

By:

/s/ Dana Rancourt

 

Name:

Dana Rancourt

 

Title:

Director

 

 

 

 

 

FIDELITY U.S. SMALL/MID CAP CORE FUND – SERIES I

 

 

 

 

 

 

 

By: FIAM LLC as Sub Advisor

 

 

 

 

 

 

 

By:

/s/ Dana Rancourt

 

Name:

Dana Rancourt

 

Title:

Director

 

 

 

 

 

 

 

Investor: Neuberger Berman‎

 

 

 

 

By:

/s/ Henry Ramallo

 

Name:

Henry Ramallo

 

 

 

 

By:

/s/ Marvin Schwartz

 

Name:

Marvin Schwartz

 

 

 

 

 

 

 

ALYESKA MASTER FUND, L.P.

 

 

 

 

 

 

 

By:

/s/ Jason A. Bragg

 

Name:

Jason A. Bragg

 

Title:

CFO of Alyeska Investment Group, L.P.
(investment manager of Alyeska Master Fund, L.P.)

 

 

 

 

 

 

ALYESKA MASTER FUND 2, L.P.

 

 

 

 

 

 

 

By:

/s/ Jason A. Bragg

 

Name:

Jason A. Bragg

 

Title:

CFO of Alyeska Investment Group, L.P.
(investment manager of Alyeska Master Fund, L.P.)

 





Signature Page to

Common Stock Subscription Agreement

--------------------------------------------------------------------------------

 

 

 

 

ASSOCIATED BRITISH FOOD PENSION SCHEME

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 

 

 

 

 

BEACH POINT GLOBAL MASTER FUND, L.P.

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 

 

 

 

 

BEACH POINT TOTAL RETURN MASTER FUND, L.P.

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 

 

 

 

 

PACIFIC COAST INVESTMENT FUND LLC

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 





Signature Page to

Common Stock Subscription Agreement

--------------------------------------------------------------------------------

 

 

 

 

MERCER QIF FUND PLC – MERCER INVESTMENT FUND I

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Sub-Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 

 

 

 

 

LLOYDS BANK PENSION SCHEME NO. 1

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 

 

 

 

 

LLOYDS BANK PENSION SCHEME NO. 2

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 

 

 

 

 

BEACH POINT MULTI-ASSET CREDIT FUND LTD.

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 





Signature Page to

Common Stock Subscription Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

BEACH POINT MULTI-STRATEGY CREDIT MASTER FUND, L.P.

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 

 

 

 

 

BEACH POINT ORANGE SCF LP

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 

 

 

 

 

ROYAL MAIL PENSION FUND

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 

 

 

 

 

BEACH POINT SCF 0166 LP

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 





Signature Page to

Common Stock Subscription Agreement

--------------------------------------------------------------------------------

 

 

 

 

BEACH POINT SCF I LP

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 

 

 

 

 

BEACH POINT SCF IV LLC

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 

 

 

 

 

BEACH POINT SCF MULTI-PORT LP

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 

 

 

 

 

 

 

BEACH POINT SCF VII LTD.

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 





Signature Page to

Common Stock Subscription Agreement

--------------------------------------------------------------------------------

 

 

 

 

BEACH POINT SCF X LP

 

 

 

 

 

 

 

By:

Beach Point Capital Management LP its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Carl Goldsmith

 

Name:

Carl Goldsmith

 

Title:

Co-Chief Investment Officer

 

 

 

 

 

 

 

BLACKROCK CREDIT ALPHA MASTER FUND, L.P.

 

 

 

 

 

 

 

By:

BlackRock Financial Management, Inc., in its capacity as investment advisor

 

 

 

 

 

 

 

By:

/s/ Christopher Biasotti

 

Name:

Christopher Biasotti

 

Title:

Managing Director

 

 

 

 

 

 

 

CA 534 OFFSHORE FUND, L.P.

 

 

 

 

 

 

 

By:

BlackRock Financial Management, Inc., in its capacity as investment advisor

 

 

 

 

 

 

 

By:

/s/ Christopher Biasotti

 

Name:

Christopher Biasotti

 

Title:

Managing Director

 

 

 

 

 

BLACKROCK MULTI-STRATEGY MASTER FUND LIMITED

 

 

 

 

 

 

 

By:

BlackRock Institutional Trust Company, N.A., its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Christopher Biasotti

 

Name:

Christopher Biasotti

 

Title:

Managing Director

 





Signature Page to

Common Stock Subscription Agreement

--------------------------------------------------------------------------------

 

 

 

 

THE OBSIDIAN MASTER FUND

 

 

 

 

 

 

 

By:

BlackRock Financial Management Inc., its Investment Advisor

 

 

 

 

 

 

 

By:

/s/ Christopher Biasotti

 

Name:

Christopher Biasotti

 

Title:

Managing Director

 

 

 

 

 

TORTOISE DIRECT OPPORTUNITIES FUND, LP

 

 

 

 

 

 

 

By:

TORTOISE DIRECT OPPORTUNITIES GP LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Kyle Krueger

 

Name:

Kyle Krueger

 

Title:

Director

 

 

 

 

 

TORTOISE ENERGY INDEPENDENCE FUND, INC.

 

 

 

 

 

 

 

By:

TORTOISE CAPITAL ADVISORS, L.L.C. as its Investment Advisor

 

 

 

 

 

 

 

By:

/s/ Brian Kessens

 

Name:

Brian Kessens

 

Title:

Managing Director

 

 

 

 

 

TORTOISE NORTH AMERICA ENERGY INDEPENDENCE FUND

 

 

 

 

 

 

 

By:

TORTOISE CAPITAL ADVISORS, L.L.C. as its Investment Advisor

 

 

 

 

 

 

 

By:

/s/ Brian Kessens

 

Name:

Brian Kessens

 

Title:

Managing Director

 





Signature Page to

Common Stock Subscription Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

TORTOISE SELECT OPPORTUNITIES FUND

 

 

 

 

 

 

 

By:

TORTOISE CAPITAL ADVISORS, L.L.C. as its Investment Advisor

 

 

 

 

 

 

 

By:

/s/ Brian Kessens

 

Name:

Brian Kessens

 

Title:

Managing Director

 

 

 

 

 

AROSA OPPORTUNISTIC FUND LP

 

 

 

 

 

 

 

By:

Arosa Capital Management Opportunistic GP II LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Till Bechtolsheimer

 

Name:

Till Bechtolsheimer

 

Title:

Managing Member

 

 

 

 

 

 

 

MF MOORE ET INVESTMENTS, LP

 

 

 

 

 

By:

Moore Capital Management, LP, its

 

 

Investment Manager

 

 

 

 

 

 

 

By:

/s/ James Danza

 

Name:

James Danza

 

Title:

Treasurer

 

 

 

 

 

 

 

HUDSON BAY MASTER FUND

 

 

 

 

 

 

 

By:

/s/ George Antonopoulos

 

Name:

George Antonopoulos

 

Title:

Authorized Signatory

 

 

 

 

HIGHBRIDGE INTERNATIONAL LLC

 

 

 

 

 

 

 

By:

Highbridge Capital Management as Trading Advisor

 

 

 

 

 

 

 

By:

/s/ Jonathan Dorfman

 

Name:

Jonathan Dorfman

 

Title:

Portfolio Manager

 





Signature Page to

Common Stock Subscription Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

MSD ENERGY INVESTMENTS, L.P.

 

 

 

 

 

 

 

By:

/s/ Marcello Liguori

 

Name:

Marcello Liguori

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

CVI INVESTMENTS, INC.

 

 

 

 

 

 

 

By:

Heights Capital Management, Inc., its authorized Agent

 

 

 

 

 

 

 

By:

/s/ J. Brad Alles

 

Name:

J. Brad Alles

 

Title:

Investment Manager

 

 

 

 

 

 

 

PENNANT MASTER FUND, L.P.

 

 

 

 

 

 

 

By:

Pennant General Partner, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Dominique Giafaglione

 

Name:

Dominique Giafaglione

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

PENNANT WINDFARM MASTER FUND, L.P.

 

 

 

 

 

 

 

By:

Pennant General Partner, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Dominique Giafaglione

 

Name:

Dominique Giafaglione

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

COHEN & STEERS REAL ASSETS FUND, INC.

 

 

 

 

 

 

 

By:

/s/ Tina M. Payne

 

Name:

Tina M. Payne

 

Title:

Secretary

 

 

 

 

 

 

 

COHEN & STEERS GLOBAL INCOME BUILDER, INC.

 

 

 

 

 

 

 

By:

/s/ Tina M. Payne

 

Name:

Tina M. Payne

 

Title:

Secretary

 

 



Signature Page to

Common Stock Subscription Agreement

--------------------------------------------------------------------------------

 

 

Schedule A – List of Purchasers and Commitment Amounts

 

 

 

 

 

 

 

 

Purchaser

    

Shares of
Common Stock

    

Purchase Price

 

 

 

 

 

 

 

ZP Master Utility Fund, Ltd.

 


4,966,876 

 

$


90,645,487.00 

 

 

 

 

 

 

 

 

P Zimmer Ltd.

 


513,124 

 

$


9,364,513.00 

 

 

 

 

 

 

 

 

Magnetar Equity Opportunities Master Fund, Ltd.

 


547,945 

 

$


10,000,000.00 

 

 

 

 

 

 

 

 

MTP Energy Fund, Ltd.

 


3,561,644 

 

$


65,000,003.00 

 

 

 

 

 

 

 

 

Luminus Energy Partners Master Fund, Ltd.

 


2,000,000 

 

$


36,500,000.00 

 

 

 

 

 

 

 

 

O'Connor Global Fundamental Market Neutral Long/Short (Levered) Master Limited

 


132,000 

 

$


2,409,000.00 

 

 

 

 

 

 

 

 

O'Connor Global Fundamental Market Neutral Long/Short Master Limited

 


20,000 

 

$


365,000.00 

 

 

 

 

 

 

 

 

O'Connor Global Multi-Strategy Alpha Master Limited

 


1,524,000 

 

$


2,7813,000.00 

 

 

 

 

 

 

 

 

Nineteen77 Global Multi-Strategy Alpha (Levered) Master Limited

 


324,000 

 

$


5,913,000.00 

 

 

 

 

 

 

 

 

Variable Insurance Products Fund II:  Contrafund Portfolio

 


591,781 

 

$


10,800,003.25 

 

 

 

 

 

 

 

 

Fidelity Puritan Trust:  Fidelity Balanced Fund

 


648,821 

 

$


11,840,983.25 

 

 

 

 

 

 

 

 

Variable Insurance Products Fund III:  Balanced Portfolio

 


76,712 

 

$


1,399,994.00 

 

 

 

 

 

 

 

 

Fidelity Advisor Series I:  Fidelity Advisor Balanced Fund

 


52,603 

 

$


960,004.75 

 

 

 

 

 

 

 

 

Fidelity U.S. Small/Mid Cap Core Institutional Trust,  by its manager Fidelity
Investments Canada ULC

 


17,534 

 

$


319,995.50 

 

 

 

 

 

 

 

 

Fidelity U.S. Small/Mid Cap Equity Investment Trust by its manager Fidelity
Investments Canada ULC

 


11,452 

 

$


208,999.00 

 

 

 

 

 

 

 

 

FIAM Small-Mid Cap Core Commingled Pool

 


136,877 

 

$


2,498,005.25 

 

 

 

 

 

 

 

 

FIAM Small-Mid Cap Core II Commingled Pool

 


154,411 

 

$


2,818,000.75 

 

 

 

 

 

 

 

 

FIAM Small/Mid Cap Core Fund, LP 

 


25,260 

 

$


460,995.00 

 

 



Schedule A – 1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Purchaser

    

Shares of
Common Stock

    

Purchase Price

 

 

 

 

 

 

 

 

Fidelity U.S. Small/Mid Cap Core Fund - Series I

 


37,973 

 

$


693,007.25 

 

 

 

 

 

 

 

 

Neuberger Berman

 


1,510,000 

 

$


27,557,500.00 

 

 

 

 

 

 

 

 

Aleyska Master Fund, L.P.

 


783,000 

 

$


14,289,750.00 

 

 

 

 

 

 

 

 

Alyeska Master Fund 2, L.P.

 


567,000 

 

$


10,347,750.00 

 

 

 

 

 

 

 

 

Associated British Foods Pension Scheme

 


54,605 

 

$


996,541.25 

 

 

 

 

 

 

 

 

Beach Point Global Master Fund, L.P.

 


58,495 

 

$


1,067,533.75 

 

 

 

 

 

 

 

 

Beach Point Total Return Master Fund, L.P.

 


273,588 

 

$


4,992,981.00 

 

 

 

 

 

 

 

 

Pacific Coast Investment Fund LLC

 


18,436 

 

$


336,457.00 

 

 

 

 

 

 

 

 

Mercer QIF Fund PLC - Mercer Investment Fund I

 


28,247 

 

$


515,507.75 

 

 

 

 

 

 

 

 

Lloyds Bank Pension Scheme No.1

 


77,528 

 

$


1,414,886.00 

 

 

 

 

 

 

 

 

Lloyds Bank Pension Scheme No.2

 


33,068 

 

$


603,491.00 

 

 

 

 

 

 

 

 

Beach Point Multi Asset Credit Fund, Ltd.

 


125,676 

 

$


2,293,587.00 

 

 

 

 

 

 

 

 

Beach Point Multi-Strategy Credit Master Fund, L.P.

 


44,219 

 

$


806,996.75 

 

 

 

 

 

 

 

 

Beach Point Orange SCF LP

 


18,317 

 

$


334,285.25 

 

 

 

 

 

 

 

 

Royal Mail Pension Fund

 


47,020 

 

$


858,115.00 

 

 

 

 

 

 

 

 

Beach Point SCF 0166 LP

 


14,502 

 

$


264,661.50 

 

 

 

 

 

 

 

 

Beach Point SCF I LP

 


71,569 

 

$


1,306,134.25 

 

 

 

 

 

 

 

 

Beach Point SCF IV LLC

 


34,480 

 

$


629,260.00 

 

 

 

 

 

 

 

 

Beach Point SCF Multi-Port LP

 


82,740 

 

$


15,100,05.00 

 

 

 

 

 

 

 

 

Beach Point SCF VII Ltd.

 


46,649 

 

$


851,344.25 

 

 

 

 

 

 

 

 

Beach Point SCF X LP

 


20,861 

 

$


380,713.25 

 

 

 

 

 

 

 

 

BlackRock Credit Alpha Master Fund, L.P.

 


385,359 

 

$


7,032,801.75 

 

 

 

 

 

 

 

 

CA 534 Offshore Fund, L.P.

 


132,597 

 

$


2,419,895.25 

 

 

 

 

 

 

 

 

BlackRock Multi-Strategy Master Fund Limited

 


41,436 

 

$


75,6207.00 

 

 

 

 

 

 

 

 

The Obsidian Master Fund

 


190,608 

 

$


3,478,596.00 

 

 

 



Schedule A – 2

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Purchaser

    

Shares of
Common Stock

    

Purchase Price

 

 

 

 

 

 

 

 

Tortoise Direct Opportunities Fund, LP

 


513,828 

 

$


9,377,361.00 

 

 

 

 

 

 

 

 

Tortoise Energy Independence Fund, Inc.

 


208,446 

 

$


3,804,139.50 

 

 

 

 

 

 

 

 

Tortoise North American Energy Independence Fund

 


4,696 

 

$


85,702.00 

 

 

 

 

 

 

 

 

Tortoise Select Opportunity  Fund

 


23,030 

 

$


420,297.50 

 

 

 

 

 

 

 

 

Arosa Opportunitic Fund LP

 


700,000 

 

$


12,775,000.00 

 

 

 

 

 

 

 

 

MF Moore ET Investments, LP

 


700,000 

 

$


12,775,000.00 

 

 

 

 

 

 

 

 

Hudson Bay Master Fund LTD

 


735,000 

 

$


13,413,750.00 

 

 

 

 

 

 

 

 

Highbridge International, LLC

 


650,000 

 

$


11,862,500.00 

 

 

 

 

 

 

 

 

MSD Energy Investments, L.P.

 


550,000 

 

$


10,037,500.00 

 

 

 

 

 

 

 

 

CVI Investments, Inc.

 


475,000 

 

$


8,668,750.00 

 

 

 

 

 

 

 

 

Pennant Master Fund, LP

 


46,000 

 

$


839,500.00 

 

 

 

 

 

 

 

 

Pennant Windward Master Fund, LP

 


254,000 

 

$


4,635,500.00 

 

 

 

 

 

 

 

 

Cohen & Steers Real Assets Fund, Inc.

 


63,015 

 

$


1,150,023.75 

 

 

 

 

 

 

 

 

Cohen & Steers Global Income Builder, Inc.

 


115,067 

 

$


2,099,972.75 

 

 

 



Schedule A – 3

--------------------------------------------------------------------------------

 

 

Schedule B – Notice and Contact Information

 

 

 

 

Purchaser

    

Contact Information

ZP Master Utility Fund, Ltd.

 

c/o Zimmer Partners, LP
888 Seventh Avenue, 23rd Floor New York, NY 10106
Attn: Barbara Buerger
212-440-0749
bburger@zimmerpartners.com
copy to: mpressman@zimmerpartners.com

 

P Zimmer, Ltd.

 

c/o Zimmer Partners, LP
888 Seventh Avenue, 23rd Floor
New York, NY 10106
Attn: Barbara Buerger
212-440-0749
bburger@zimmerpartners.com

 

Magnetar Equity Opportunities Master Fund Ltd

 

copy to: mpressman@zimmerpartners.com
Magnetar Equity Opportunities Master Fund Ltd
1603 Orrington Ave, 13th Floor
Evanston, IL 60201
Attn: Chief Legal Officer
Email: MTP_Notices@magnetar.com
Allocation: $10.0 million 

MTP Energy Fund Ltd

 

MTP Energy Fund Ltd
1603 Orrington Ave, 13th Floor
Evanston, IL 60201
Attn: Chief Legal Officer
Email: MTP_Notices@magnetar.com
Allocation: $65.0 million 

 

Luminus Energy Partners Fund, Ltd.

 

Luminus Management, LLC
Attn: Operations 
1700 Broadway, 38th Floor
New York, NY 10019
(212) 615-3450

 

O’Connor Global Fundamental Market Neutral Long/Short (Levered) Master Limited

 

c/o UBS O'Connor LLC
One North Wacker Drive, Floor 32
Chicago, IL 60606
Attn: General Counsel
Ol-oconnor-legal-notifications@ubs.com

 

O’Connor Global Fundamental Market Neutral Long/Short Master Limited

 

c/o UBS O'Connor LLC
One North Wacker Drive, Floor 32
Chicago, IL 60606
Attn: General Counsel
Ol-oconnor-legal-notifications@ubs.com

 

O’Connor Global Multi-Strategy Alpha Master Limited

 

c/o UBS O'Connor LLC
One North Wacker Drive, Floor 32
Chicago, IL 60606
Attn: General Counsel
Ol-oconnor-legal-notifications@ubs.com

 

 





Schedule B – 1

--------------------------------------------------------------------------------

 

 

 

Purchaser

    

Contact Information

Nineteen77 Global Multi-Strategy Alpha (Levered) Master Limited

 

c/o UBS O'Connor LLC
One North Wacker Drive, Floor 32
Chicago, IL 60606
Attn: General Counsel
Ol-oconnor-legal-notifications@ubs.com

 

Variable Insurance Products Fund II:  Contrafund Portfolio

 

Brown Brothers Harriman & Co.
525 Washington Blvd
Jersey City NJ 07310
Attn: Michael Lerman 15th Floor
Corporate Actions
Email: michael.lerman@bbh.com

Fax number: 617 772-2418

 

Fidelity Puritan Trust:  Fidelity Balanced Fund

 

The Northern Trust Company
Attn: Trade Securities Processing, C-1N
801 South Canal Street
Chicago, IL 60607
Ref:  Fidelity Puritan Trust:  Fidelity Balanced Fund a/c F57088
Email: NTINQUIRY@NTRS.COM

Fax number: 312-557-5417

 

Variable Insurance Products III: Balanced Fund

 

M.Gardiner & Co
C/O JPMorgan Chase Bank, N.A
P.O. Box 35308
Newark, NJ  07101-8006
Email:  Fidelity.crcs@jpmorgan.com
Jpmorganinformation.services@jpmorgan.com

Fax number: 469-477-1510

 

Fidelity Advisor Series I: Fidelity Advisor Balanced Fund

 

M.Gardiner & Co
C/O JPMorgan Chase Bank, N.A
P.O. Box 35308
Newark, NJ  07101-8006
Email:  Fidelity.crcs@jpmorgan.com
Jpmorganinformation.services@jpmorgan.com

Fax number: 469-477-1510

 

Fidelity U.S. Small/Mid Cap  Core Institutional Trust

 

State Street Bank & Trust
PO Box 5756
Boston, Massachusetts 02206
Attn: THISBE + CO FBO Fidelity U.S. Small/Mid Cap Core Institutional Trust
Email: SSBCORPACTIONS@StateStreet.com

Fax number: 617-988-9110

 

Fidelity U.S. Small/Mid Cap Equity Investment Trust

 

State Street Bank & Trust
PO Box 5756
Boston, Massachusetts 02206
Attn: THISBE + CO FBO Fidelity U.S. Small/Mid Cap Equity Investment Trust
Email: SSBCORPACTIONS@StateStreet.com

Fax number: 617-988-9110

 

 

 



Schedule B – 2

--------------------------------------------------------------------------------

 

 

Purchaser

    

Contact Information

Fidelity U.S. Small/Mid Cap Core Fund - Series I

 

State Street Bank & Trust
PO Box 5756
Boston, Massachusetts 02206
Attn: SPUME + CO FBO Fidelity U.S. Small/Mid Cap Core Fund - Series I
Email: SSBCORPACTIONS@StateStreet.com

Fax number: 617-988-9110

 

FIAM Small-Mid Cap Core Commingled Pool

 

State Street Bank & Trust
PO Box 5756
Boston, Massachusetts 02206
Attn: FLAPPER + CO FBO FIAM Small-Mid Cap Core Commingled Pool
Email: SSBCORPACTIONS@StateStreet.com

Fax number: 617-988-9110

 

FIAM Small-Mid Cap Core II Commingled Pool

 

State Street Bank & Trust
PO Box 5756
Boston, Massachusetts 02206
Attn: FLAPPER + CO FBO FIAM Small-Mid Cap Core II Commingled Pool
Email: SSBCORPACTIONS@StateStreet.com

Fax number: 617-988-9110

 

FIAM Small/Mid Cap Core Fund, LP

 

State Street Bank & Trust
PO Box 5756
Boston, Massachusetts 02206
Attn: FLAPPER + CO FBO  FIAM Small/Mid Cap Core Fund, LP
Email: SSBCORPACTIONS@StateStreet.com

Fax number: 617-988-9110

 

Marvin Schwartz

 

(212) 476-5805 and (917) 453-3037

 

Henry Ramallo

 

(212) 476-9208

 

Alyeska Master Fund, LP

 

Brent Cunningham
77 West Wacker, suite 700

Chicago, IL 60601

 

Alyeska Master Fund 2, LP

 

Brent Cunningham
77 West Wacker, suite 700

Chicago, IL 60601

 

Associated British Foods Pension Scheme

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com

Operations@beachpointcapital.com

 

Beach Point Global Master Fund, L.P.

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com
Operations@beachpointcapital.com

 





Schedule B – 3

--------------------------------------------------------------------------------

 

 

 

Purchaser

    

Contact Information

Beach Point Total Return Master Fund, L.P.

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com
Operations@beachpointcapital.com

 

Pacific Coast Investment Fund LLC

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com
Operations@beachpointcapital.com

 

Mercer QIF Fund PLC - Mercer Investment Fund 1

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com

Operations@beachpointcapital.com

 

Beach Point SCF I LP

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com
Operations@beachpointcapital.com

 

Beach Point SCF IV LLC

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com

Operations@beachpointcapital.com

 

Beach Point SCF Multi-Port LP

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com
Operations@beachpointcapital.com

 

Beach Point SCF VIII Ltd.

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com
Operations@beachpointcapital.com

 

Beach Point SCF X LP

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com
Operations@beachpointcapital.com

 

Beach Point Multi-Asset Credit Fund Ltd.

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com
Operations@beachpointcapital.com

 

 





Schedule B – 4

--------------------------------------------------------------------------------

 

 

 

Purchaser

    

Contact Information

Lloyds Bank Pension Scheme No.1

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com
Operations@beachpointcapital.com

 

Lloyds Bank Pension Scheme No.2

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com
Operations@beachpointcapital.com

 

Beach Point Multi-Strategy Credit Master Fund

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com
Operations@beachpointcapital.com

 

Beach Point Orange SCF LP

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com
Operations@beachpointcapital.com

 

Royal Mail Pension Plan

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com
Operations@beachpointcapital.com

 

Beach Point SCF 0166 LP

 

Mail: c/o Beach Point Capital
Management 1620 26th Street STE 6000N
Santa Monica, CA 90404
Email: PSheffield@beachpointcapital.com
Operations@beachpointcapital.com


BlackRock Credit Alpha Master Fund L.P.

 

Attn: Office of General Counsel / Michelle Galvez Blackrock 40 E 52nd St New
York, NY 1002
Tel: 212-810-3681 /LegalTransactions@blackrock.com

 

CA 534 Offshore Fund, Ltd

 

Attn: Office of General Counsel / Michelle Galvez Blackrock 40 E 52nd St New
York, NY 1002
Tel: 212-810-3681 /LegalTransactions@blackrock.com

 

BlackRock Multi-Strategy Master Fund Limited

 

Attn: Office of General Counsel / Michelle Galvez Blackrock 40 E 52nd St New
York, NY 1002
Tel: 212-810-3681 /LegalTransactions@blackrock.com

 

The Obsidian Master Fund

 

Attn: Office of General Counsel / Michelle Galvez Blackrock 40 E 52nd St New
York, NY 1002
Tel: 212-810-3681 /LegalTransactions@blackrock.com

 

 





Schedule B – 5

--------------------------------------------------------------------------------

 

 

 

Purchaser

    

Contact Information

Tortoise Direct Opportunities Fund

 

Ryan Channell
11550 Ash Street, Suite 300
Leawood, KS 66211
rchannell@tortoiseadvisors.com
913-890-2161

 

Tortoise Energy Independence Fund, Inc.

 

Ryan Channell
11550 Ash Street, Suite 300
Leawood, KS 66211
rchannell@tortoiseadvisors.com
913-890-2161

 

Tortoise North American Energy Independence Fund

 

Ryan Channell
11550 Ash Street, Suite 300
Leawood, KS 66211
rchannell@tortoiseadvisors.com
913-890-2161

 

Tortoise Select Opportunities Fund

 

Ryan Channell
11550 Ash Street, Suite 300
Leawood, KS 66211
rchannell@tortoiseadvisors.com
913-890-2161

 

Arosa Opportunities Fund LP

 

120 West 45th St, Suite 3700
New York, NY 10036
Attention: Jonathan Feiler
Email: Jonathan.feiler@arosacapital.com
Phone: 212-218-0565

 

MF Moore ET Investments, LP

 

c/o Moore Capital Management, LP
11 Times Square
New York, New York 10036
Attn: Legal Department
Telephone: 212-782-7151 and 212-782-6044
Email: legal.notices@moorecap.com and loans@moorecap.com

 

Hudson Bay Master Fund

 

 

Hudson Bay Master fund LTD
777 3rd ave 30th floor New York, NY 10017
Email: investments@hudsonbaycapital.com
Attn.: George Antonopoulos
Phone 646-825-2178

 

Highbridge International LLC

 

Jon Dorfman
Highbridge Capital Management
40 West 57th Street
New York, NY 10019
(212)287-4672
Jdorfman@highbridge.com

 

MSD Energy Investments, L.P.

 

MSD Energy Investments, L.P.
645 Fifth Avenue, 21st Floor
New York, NY 10022
Attention: Marcello Liguori

 





Schedule B – 6

--------------------------------------------------------------------------------

 

 

 

Purchaser

    

Contact Information

CVI Investments, Inc.

 

c/o Heights Capital Management, Inc.
Brad.Alles@sig.com and  Martin.Kobinger@sig.com

 

Pennant Master Fund, L.P.

 

c/o Pennant Capital Management, LLC
1 DeForest Avenue
Summit, New Jersey 07901
Attn: Dominic Giafaglione, Chief Financial Officer
(dominic@pennantcapital.com)
Copy to: Laura DeVito, General Counsel/CCO
(laura@pennantcapital.com)

 

Pennant Windward Master Fund, L.P.

 

c/o Pennant Capital Management, LLC
1 DeForest Avenue
Summit, New Jersey 07901
Attn: Dominic Giafaglione, Chief Financial Officer
(dominic@pennantcapital.com)
Copy to: Laura DeVito, General Counsel/CCO
(laura@pennantcapital.com)

 

Cohen & Steers Real Assets Fund, Inc.

 

c/o Cohen & Steers Capital Management, Inc., 280 Park Ave, New York, NY 10017,
tel 212-832-3232, attn: Tina M. Payne, Secretary.

 

Cohen & Steers Global Income Builder, Inc.

 

c/o Cohen & Steers Capital Management, Inc., 280 Park Ave, New York, NY 10017,
tel 212-832-3232, attn: Tina M. Payne, Secretary.

 

 



Schedule B – 7

--------------------------------------------------------------------------------

 

 

 

Schedule C – Subsidiaries

 

 

 

 

 

 

 

Name

    

Jurisdiction of Organization

    

Foreign Qualifications

 

7N, LLC

 

Delaware

 

Colorado,

 

XTR Midstream, LLC

 

Delaware

 

Colorado, Wyoming

 

Extraction Finance Corp.

 

Delaware

 

None

 

Mountaintop Minerals, LLC

 

Delaware

 

Colorado

 

8 North, LLC

 

Delaware

 

Colorado, Wyoming

 

XOG Services, LLC

 

Delaware

 

Colorado, Texas, Wyoming

 

XOG Services, Inc.

 

Colorado

 

None

 

Elevation Midstream LLC

 

Delaware

 

Colorado

 

Bison Exploration, LLC

 

Delaware

 

Colorado

 

 

 



Schedule C – 1

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Form of Opinion of Vinson & Elkins L.L.P.

 

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Common Stock Subscription Agreement (the “Purchase Agreement”). The
Company shall furnish to the Purchasers at the Closing an opinion of Vinson &
Elkins L.L.P., counsel for the Company, addressed to the Purchasers and dated
the Closing Date in form satisfactory to the Purchasers, stating that:

 

1.The Company has been duly incorporated and is validly existing as a
corporation, and is in good standing under the laws of the State of Delaware,
with the corporate power and authority to own or lease, as the case may be, and
to operate its properties and conduct the businesses in which it is currently
engaged; and is duly qualified to do business as a foreign corporation and is in
good standing in the States of Colorado, Texas and Wyoming.

 

2.The Purchased Shares have been duly authorized in accordance with the
Company’s Certificate of Incorporation and Bylaws and, when issued and delivered
by the Company to the Purchasers upon payment therefor in accordance with the
Purchase Agreement, will be validly issued, fully paid and non-assessable.

 

3.Assuming the accuracy of the representations and warranties of the Purchasers
and the Company contained in the Purchase Agreement, and the representations and
warranties of the Placement Agents in the Placement Agent Engagement Letter, the
offer, issuance and sale of the Purchased Shares by the Company to the
Purchasers solely in the manner contemplated by the Purchase Agreement are
exempt from the registration requirements of the Securities Act; provided that
such counsel will express no opinion as to any subsequent sale.

 

Exhibit A – 1

--------------------------------------------------------------------------------